 INTERNATIONAL UNION,AUTOMOBILE WORKERS,LOCALNO. 292635InternationalUnion,United Automobile,Aerospaceand Agricultural Implement Workers of Americaand its Local Union No. 2921 and Delco Electron-icsDivision of General Motors Corporation. Case25-CD-168directly to points outside the State of Indiana.Accordingly, we find that the Employeris engaged incommerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.March14, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Delco Electronics Division ofGeneral Motors Corporation, herein referred to astheEmployer,allegingthat theUAW violatedSection 8(b)(4)(D) by engaging in certain proscribedactivitywith an object of forcing or requiring theEmployer toassigncertainwork to employeesrepresented by the UAW rather than to employeesrepresented by Local 24, Metal Polishers, Buffers,Platers and AlliedWorkers International Union.2Pursuant to notice, a hearing was held beforeHearing Officer Engrid Vaughan, on August 26 andSeptember 21 and 22, 1976. The Employer, UAW,and Metal Polishers appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examinewitnesses,and to adduceevidence bearing on the issues. Thereafter, theEmployer, UAW, and Metal Polishers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and fords that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, a Delaware corporation with a facility inKokomo, Indiana,is engagedin the manufacturingof radios and electronic components, primarily forthe automobile industry. During the past year, theEmployer purchased goods valuedin excess of$50,000 which were receivedat itsKokomo,Indiana,facilitydirectly from points outside the State ofIndiana. During thesameperiod, the Employer soldand shipped goods valuedin excessof $50,000II.THE LABOR ORGANIZATIONSINVOLVEDWe find,as stipulatedto bythe parties,that theUAW andtheMetal Polishers are labor organiza-tionswithin themeaning of Section2(5) of the Act.III.THE DISPUTEA.Background and Facts of DisputeIn September 1968, the Employer commencedproduction of microscopic electrical connectors,known as bumps, at its Kokomo, Indiana, facility. Atthat time it assigned the work to employees repre-sented by the UAW. The bumps are attached tosolid-state integrated circuits, or "chips," which theEmployerusesinmanufacturing voltage regulatorsand electronicignitions.The microscopic bumpsreplace conventional wiring and contribute to theminiaturization of the chips which, as semiconduc-tors,replace builder and more fragile electroniccomponents such as vacuum tubes and resistors.The manufacturing of chips and bumps is amultistep process. Silicon, in the form of a cylinder,approximately 14 inches in length and 2 inches indiameter, is sliced into thin wafers, .016 to .018 inchinwidth.After the wafers undergo 65 separateprocesses, producing a number of electrical circuitpatterns on the wafers' surfaces, the wafers are takento the "bumproom," where another 30 separateprocesses are applied to produce the bumps.The first step in the forming of bumps is thedepositing onto the wafers of a thin layer of quartzthrough whichholesare made to expose the desiredportion of circuitry. A thin layer of chrome is added,with a portion of the chrome entering the holes. Thisis followed by a layer of gold, a portion of which alsoflows into the holes. The gold in the respective holeswill form the base for the bumps. Thereafter, a layerof riston is added, whichserves asa mold for thebumps, and holes are made in the riston to exposethe gold pads.The wafers are then immersed in a silver cyanidesolution from which silver is deposited, by electroly-sis, into each of the holes. The parties refer to thispart of the operation as "process 7338." Once thesilver bump is formed, the wafers are immersed in agold bath which by electrolysis imposes a layer ofgold on the silver bump. The parties refer to thisIHerein referredto as the UAW2Herein referred to as the Metal Polishers,was permitted to intervene atthe hearing.228 NLRB No. 72 636DECISIONSOF NATIONALLABOR RELATIONS BOARDoperation as "process7341." Afterthe immersions,the riston and chrome layers are removed and thebumps are inspected.Each bump is between.005 and.006 inch in diameter and .003 inch in height. Thewafers,to which the bumps are attached,are cut intohundreds of individual chips,which are installed involtage regulators or electronic ignitions.On July 15, 1974,pursuant to an arbitration award,the Employer reassigned the silver-form and gold-cap processes to employees represented by MetalPolishers.Employees representedby the UAW,however,continued to perform the remaining 28bumproom processes.Thereafter,on September 22,1975, pursuant to a second arbitration award, theEmployer reassigned the two processes to employeesrepresentedby the UAW,who have since continuedtoperform the work.On April8,1976,MetalPolishers filed an action in Federal district courtseeking enforcement of the arbitration award infavor of employees representedby it,or in thealternative,seeking tripartite arbitration.Thereafter,on May 24, 1976, the UAWadvised theEmployer byletter that,if it complied with thearbitration award in favor of the employees repre-sented by the Metal Polishers,the UAW would strikethe Employer.B.TheWork in DisputeThe work indispute consists of silver-electroformprocess#7338 and gold-cap process#7341, in-volved in the production of microscopic electricalconnectors,performed at the Employer'sKokomo,Indiana, facility.C.The Contentions of thePartiesThe Employercontends that there is reasonablecause to believethat the UAWviolated Section8(b)(4)(D)by threatening to strikeif the Employercomplied with the arbitrator's award of the disputedworkin favor ofemployees represented by MetalPolishers,and that there is no agreed-upon methodfor the voluntaryadjustment of the dispute. TheEmployer furthercontends,with respect to themerits,that the employees representedby the UAWare entitled to perform the disputed work based onthe factorsof:Employerpast practice and prefer-ence,area and industry practice,relative skills, andeconomy and efficiencyof operations.The UAW hastaken a position basically consistentwith that of theEmployer.Metal Polishersmoves to quash the notice ofhearing contending that there is no reasonable causeto believe that Section 8(b)(4)(D) of theAct has beenviolated.In this regard,it argues,inter alia,that theUAW's strike threat was not authorized and was notbona fide.It also argues that in any event the objectof the UAW threat was to "retain"the work foremployees whom it represents rather than to forcethe Employer to assign the work to such employeesand that therefore the threat did not fall within theliteral language of Section 8(b)(4)(D),which pros-cribes certain conduct where an object thereof is toforce an employer to"assign"work to one group ofemployees rather than to another.Metal Polishersalso contends that its action in Federal district courtseeking enforcement of the arbitration award, or thealternativetripartitearbitration,constitutesanagreed-upon method for the voluntary adjustment ofthe dispute.Finally,Metal Polishers contends that,should the Board find the dispute properly before it,employees represented by Metal Polishers are enti-tled to an award of the disputed work on the basis ofitsBoard certification,itscollective-bargainingagreement with the Employer,the arbitration awardin favor of employees representedby it,employerpractice,and efficiency.D.Applicability of the StatuteBefore the Board proceedswitha determination ofa dispute pursuant to Section10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) hasbeenviolated. Asnoted above, the UAWadvisedthe Employer that, ifitcomplied with the arbitrator's awardin favor ofemployees represented by Metal Polishers, the UAWwouldstrike theEmployer'sKokomo, Indiana,facility toretain the work.Thereis no evidence in therecord thatthe strike threat wasanything butgenuine, and uncontradicted evidence shows thatUAW VicePresident Bluestone,who wrote the letterthreatening to strikethe Employer's facility, was dulyauthorized to issue the strike threat.Further,werejectMetal Polishers contention that improperpressureby a union rivalingthatwhich has beenassignedthe workis a prerequisite to a 10(k) dispute.Under settledBoardpolicy,there is reasonable causeto believe that a violation of Section8(b)(4)(D) hasoccurred if a labor organization,whose members areassigned disputedwork,puts improper pressure uponan employerto continue such assignment.3Since therecordshows thatthe UAWthreatenedto strike theEmployer ifitassignedthedisputedwork toemployees representedby Metal Polishers, we findthat thereisreasonable cause tobelieve that anobjectof the UAW'sactionwastoforce theEmployer tocontinue to assignthe disputed work toLocal 1184,SouthernCaliforniaDistrictCounsel ofLaborers(H.Mpliers and Photoengravers International Union,AFL-CIO(National Press,Robertson Pipeline Constructors),192 NLRB 1078,1079 (1971),Lithogra-Incorporated),186 NLRB 143, 145 (1970). INTERNATIONAL UNION, AUTOMOBILEWORKERS,LOCAL NO. 292637employees represented by the UAW, in violation ofSection 8(b)(4)(D).We further find that there is no agreed-uponmethod for the voluntary adjustment of the disputetowhich all parties are bound. The Employer'srespective contractswith the UAW and MetalPolishers contain provisions for the arbitration ofdisputes between the contracting parties, but neithercontract provides for tripartite arbitration.Underthese circumstances, the arbitration provisions of therespective contracts do not provide an agreed-uponmethod for the voluntary adjustment of the disputewhichwould culminate in a single proceedingbinding on all parties .4As noted above, Metal Polishers argues that itsaction in Federal district court seeking enforcementof the arbitrator's award in favor of employees whomit represents, or, in the alternative, seeking tripartitearbitration constitutes an agreed-upon method forthe voluntary adjustment of the dispute and that theBoard, therefore, should not proceed with a determi-nation under Section 10(k). The UAW, however,never agreed to be bound by the arbitrator's awardwhich Metal Polishers seeks to enforce. Further theBoard has held in similar cases that court-orderedtripartite arbitration * does not constitute an agreed-upon method for the voluntary adjustment of thedispute within the meaning of Section 10(k).5Accordingly, thematter is properly before theBoard for determination under Section 10(k) of theAct.E.Merits oftheDisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.1.Certifications, collective-bargainingagreements, and arbitration awardsMetal Polishers contends that its Board certifica-tion, its collective-bargaining agreement with theEmployer, and the earlier arbitration award favorassignment of the disputed work to employeesrepresented by it. The Board, in 1940, certified MetalPolishers as the exclusive bargaining representativeof all "metal polishers, buffers, platers, and theirhelpers" at the Employer's Kokomo, Indiana, facili-ty.6 Thereafter, in 1942, the UAW was certified bythe Board as the exclusive bargaining representative4San Diego Sterotypers' Union No. 82, affiliated with theInternationalStereotypers and ElectrotypersUnion of North America (Union-TribunePublishing Company),201 NLRB 893, 895 (1973),InternationalDie Sinkers' Conferenceand DetroitDie Sinkers' Lodge No110 (General Motors Corporation),197 NLRB 1250, 1252 (1972) We furthernote thaton July 20, 1976,the districtcourt stayed further proceedings inMetalPolishers actionpending issuanceof theBoard'sDecision herein.of the Employer's production and maintenanceemployees, excluding,inter alia,"metal polishers,buffers, platers, and their helpers." 7Metal Polishers urges, and the Employer concedes,that the disputed work may be described as "plating"since it involves the depositing of metal onto asubstance by the flow of an electric current through ametallic solution.While the respective certificationsarguably supportMetal Polishers claim to thedisputedwork, these certifications predate theEmployer's introduction of the disputed work into itsmanufacturing process.We find, on the basis of therecord herein, that the, certifications do not supportan award of the work to either group of employees.8As for the collective-bargaining agreements, therecord" shows that the respective recognition clausescontained therein reflect, for the most part, eachlabor organization's Board certification. These col-lective-bargaining agreements, as noted above, werethe subject of separate arbitration proceedings whichresulted in conflicting awards of the disputed work.As demonstrated by the conflicting arbitrationawards, each Union's collective-bargaining agree-ment with the Employer arguably favors an award toemployees represented by that Union. Accordingly,we find that the collective-bargaining agreementsand arbitration awards do not support an award ofthe work to either group of employees.2.Employer'spastpractice and preferenceThe record shows that employees represented bythe UAW have performed the disputed work fromSeptember1968until the present, except for a 14-month period when employees represented by MetalPolisherswere assignedthework pursuant to anarbitration award. Although Metal Polishers claimsthat employer practice, apart from the above 14-month period, favors an award of the work toemployees represented by it, the evidence on which itreliespertains, not to the work in dispute here, butrather to other examples of electroplating performedby such employees at the Employer's facility. Wefind, therefore, that the predominant past practice ofthe Employer favors an award to employees repre-sented by the UAW.As noted above, the Employer initially assigned thedisputedwork to employees represented by theUAW and subsequently reassigned the work toemployees represented byMetal Polishers only6Delco Radio Divisionof General Motors Corporation,27 NLRB 628(1940).7DelcoRadio Divisionof General Motors Corporation,44 NLRB 1381(1942).8Cf.Brotherhood of Teamsters & Auto Truck Drivers Local No 85,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpersof America (PacificMaritime Association),208 NLRB 1011, 1014 (1974) 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause an arbitrator so ordered.The Employer'slater reassignment of the work to employees repre-sented bythe UAW,pursuant to a second arbitrationaward,was in accord with its stated preference andpast practice predating the Metal Polishers arbitra-tion award.Accordingly,we find that this factorfavors assignment of the disputed work to employeesrepresentedby the UAW.3.Area and industry practiceIt is undisputed that the UAW does not representany other employees within the Kokomo, Indiana,area who perform the same work as that in dispute.Although Metal Polishers presented evidence that itrepresents employees who perform electroplatingwork for other employers in the Kokomo area, thiselectroplating work does not involve the particularprocesses in dispute here.We therefore fmd thefactor of area practice is ambiguous.With respect to industry practice, the evidencereveals that Metal Polishers does not represent otheremployees performing this work for employers in anyarea of the country. No evidence was presented toshow that the UAW represents any other employeesin the industry who perform this work. Inasmuch asthe record fails to show any affirmative industrypractice,with respect to the disputed work, thisfactor does not favor an award to either group ofemployees.4.Relative skills, economy, and efficiency ofoperationsEmployees represented by each of the respectivelabor organizations involved herein possess the skillsnecessary to perform the work in dispute. Recordevidence shows that when assigned the disputedwork the respective groups of employees haveperformed such work in a manner satisfactory to theEmployer. Therefore, the factor of relative skills doesnot support an award of the work to either group ofemployees.With respect to economy and efficiency of opera-tions, the record reveals that the utilization ofemployees represented by the UAW offers greaterflexibility and versatility in the performance of thework in the bumproom. The production of bumps isa multistep integrated procedure of which the workin dispute comprises only 2 of some 30 differentprocesses.Employees represented by the UAW,unlike those represented by the Metal Polishers, arecapable of performing and have been assigned theremainingwork in the bumproom. The recordfurther shows that there are periods of time inperforming the disputed work during which theattention of the employeesisnotrequired.Whenemployees represented by the Metal Polishers wereassigned the disputed work, they incurred "downtime" during such periods because they did notperform any ofthe remainingbumproomprocesses.In contrast, when employees represented by theUAW have been assigned the disputed work, theyincur no "downtime,"but rather perform otherbumproom processes during such periods.Wetherefore find that the factors of economy andefficiencyof operation favor an award of thedisputedwork to employees represented by theUAW.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that employees represented by the UAWare entitled to perform the work in dispute. We reachthis conclusion relying on the following facts: theEmployer'spresent assignmentis consistent with itspredominant past practice and its preference and isnot inconsistent with area or industry practice; theemployees represented by the UAW possess therequisite skills to perform the work; and suchassignment results ingreater economy and efficiencyof operations.In making this determination, we are awarding thedisputed work to employees currently represented bythe UAW, but not to the UAW or its members. Ourpresent determination is limited to the particulardispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following Determination of Dispute:Employees of Delco Electronics Division of Gener-alMotors Corporation at its Kokomo, Indiana,facility,who are currently represented by Interna-tionalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America and itsLocal Union No. 292, are entitled to perform thework of silver-electroform process #7338 and gold-cap process #7341.